Citation Nr: 1746777	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  07-10 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus from April 18, 1996, to June 1, 2016, and in excess of 30 percent since June 2, 2016.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease (DJD) since June 30, 2005.  

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee DJD since April 11, 2005.  

4.  Entitlement to an initial disability rating in excess of 10 percent for left hip DJD since May 16, 2005.

5.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) and DJD of the lumbar spine with dextroscoliosis with sacroiliac syndrome (low back disability) from April 18, 1996, to May 18, 2011, and in excess of 20 percent since May 19, 2011.  

6.  Entitlement to an initial disability rating in excess of 10 percent for DDD and DJD of the cervical spine at C5-C7 spinal segments (neck disability) since May 16, 2005. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The issues of service connection for residuals of a cold injury, to include frostbite, and for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) are the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005, March 2008, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded the issues of entitlement to increased ratings for bilateral pes planus and the low back disability and entitlement to a TDIU in August 2010.  The Board also remanded all of the issues on appeal in May 2016 for additional evidentiary and procedural development.  

In July 2011, the RO increased the disability rating for the Veteran's low back disability from 10 percent to 20 percent, effective May 19, 2011.  In March 2017, the RO also increased the disability rating for the Veteran's bilateral pes planus from 10 percent to 30 percent, effective June 2, 2016.  As higher ratings for the low back disability and bilateral pes planus are possible before and after the effective dates, these claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).   

Additional medical evidence has been associated with the claims file after the issuance of the last supplemental statement of the case (SSOC); however, in an August 2017 statement, the Veteran waived his right to have the RO consider this evidence in the first instance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the issues on appeal for additional evidentiary and procedural development, which development is described below.  

The record indicates that private treatment records pertaining to the severity of the Veteran's back and neck disability symptoms are outstanding and not associated with the claims file.  Specifically, the claims file contains treatment records from 1996 to 2006 from the Franks Chiropractic "Life" Centers pertaining to the Veteran's weekly treatment of spinal symptoms.  Additionally, the Veteran submitted a July 17, 2017, periodic re-evaluation report that pertains to the Veteran's back and neck symptoms.  However, while the record indicates that the Veteran has continued to seek treatment from Franck Chiropractic "Life" Centers providers, the claims file does not contain any treatment records from this office since 2006, apart from the July 2017 periodic re-evaluation report.  As evidence shows that pertinent private medical records are outstanding, these claims must be remanded to attempt to ascertain these records.  See 38 C.F.R. § 3.159(c)(1).  

The record shows that the Veteran was awarded Social Security Administration (SSA) disability benefits in 2010.  Additionally, a May 2015 decision from the United States Court of Appeals for the Eleventh Circuit (Eleventh Circuit) pertaining specifically to the Veteran addresses that the Veteran submitted claims for SSA disability benefits in August 1996 and again on September 2004, which included multiple disabilities that are relevant to the issues on appeal.  There is no indication in the record that an attempt to obtain the SSA records has been made.  

The Board must also remand the back and neck disability claims to afford the Veteran new VA examinations to determine the current severity of his symptoms.  The Veteran underwent VA examinations for these disabilities in November 2016.  However, the July 17, 2017, periodic re-evaluation report from Franks Chiropractic "Life" Centers indicates that the Veteran's back and neck symptoms have possibly worsened.  Accordingly, the Veteran should be scheduled for VA examinations to determine the current severity of his back and neck disability symptoms.  See 38 C.F.R. §§ 3.326, 3.327 (2016) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Finally, the Board would like to have the Eleventh Circuit's decision pertaining specifically to the Veteran added to the claims file, as the content is relevant to the appeal, which can be found here: http://cases.justia.com/federal/appellate-courts/ca11/14-13895/14-13895-2015-05-29.pdf.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding private treatment records pertaining to any and all of his disabilities, to include any treatment records from the Franks Chiropractic "Life" Centers since June 2006.  Provide any appropriate authorization for the release of any identified private records, and document any negative responses received.  

2. Upload the following decision into the Veteran's VBMS file, as it pertains specifically to the Veteran: http://cases.justia.com/federal/appellate-courts/ca11/14-13895/14-13895-2015-05-29.pdf.

3. Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decisions on his application for SSA disability benefits submitted in August 1996 and again September 2004 and all underlying medical records. A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

4. After completing the above development, schedule the Veteran for examinations to evaluate the current severity of his back and neck disabilities.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's back and neck disabilities.    

5. After completing the above development, and any other development deemed necessary, readjudicate the increased ratings claims and entitlement to a TDIU in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his attorney, and they should be afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

